Case 9:18-cv-80176-BB Document 237-23 Entered on FLSD Docket 07/03/2019 Page 1 of 2

MINUTES OF BOARD MEETING

WRIGHT INTERNATIONAL INVESTMENTS LTD.

IBC No: 064409

 

Venue

Board Room, 32 Delhi Road, North Ryde

 

Date and Time

Friday 19 December 2014 — 11:05am

 

Present

Craig Steven Wright
Ramona Watts
Viveca Magnusson (in attendance}

 

Chairperson

Craig Steven Wright

 

 

 

Registration fees paid to Abacus (Seychelles) Limited
Wright International Investments Ltd Directorship Change

 

 

TABLED Change of Shares Wright International Investments Ltd

File Note to keep on file noting correct address details

File original and scanned copied of documents to keep on file
Company Wright international investments Ltd. In Seychelles. We have paid

Consent to Act as Director

up registration for Abacus, accountants for the year.
Share Capital remains USS100,000 and shares remain.

We sent in the Register of Director and related documents and
printed it out on 23 October 2014 and sent it. Notified of change of
address, however, they have still spelt it incorrectly - Gordon was
spelt with a “H” as Gordhon.

Documents to be created with correct address details.

Craig needs to update the original minutes 2009. Accounting
records will be maintained as of this address (Level 5, Suite 5.02, 32
Delhi Road, NORTH RYDE NSW 2113, Australia —- Woodview
Avenue address is to be removed.

Craig moved to appoint Ramona as a Director — Ramona seconds.
Has been company in the Seychelles since 2009. Craig will remain
Chairman. Create documentation to add Ramona to Register of
Directors, Members etc. as of this date.

Agreed by all.

DEF_00013755
Case 9:18-cv-80176-BB Document 237-23 Entered on FLSD Docket 07/03/2019 Page 2 of 2

Shares Note: Updating the Share register to be here, at North Ryde
address.

Craig Steven Wright currently noted as sole shareholder for Wright
International Investments Lid,

Craig Steven Wright as Director for Panopticrypt will change
shareholders and add joint share holdings to:

Craig Steven Wright
Ramona Watts

We need to do an application of Shares 50,000 USS1 each, transfer
from Craig Wright to Ramona Watts as a gift from Craig Wright’s
own shares at nominal value and this remains a gift for no
consideration. This is just a transfer fram Craig to Ramona,

Agreed by all,

Admin Create a File Note to note correct address information signed by
Craig so we have record on file. We will hold all records here at
North Ryde.

Create new files for Wright International Investments Ltd. - scan
and file company documents/constitution.

Call motion for the above to a vote, Craig said Yes, Ramona said Yes ~ motion carried.
There being no further matters to discuss, the meeting was closed at 11:14am.

Signed as a true and correct record of the meeting.

 

Signature of Chairperson

Craig sey right Lo Hfzly
ff

 

 

 

 

 

DEF_00013756
